Exhibit 10.1

 

Execution Version

 

JOINDER AGREEMENT

 

CREDIT AGREEMENT JOINDER AGREEMENT, dated as of January 14, 2014 (this
“Agreement”), among The ServiceMaster Company, a Delaware corporation (the
“Borrower”), The ServiceMaster Company, LLC, a Delaware limited liability
company (the “Successor Company”), each of the other Loan Parties (as defined in
the Credit Agreement) and CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Collateral Agent”) and LC
Facility Issuing Bank (as defined in the Credit Agreement), in each case for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Administrative Agent are parties to the Credit
Agreement, dated as of July 24, 2007 (as amended by Amendment No. 1, dated as of
August 22, 2012 and by Amendment No. 2, dated as of February 22, 2013, the
“Credit Agreement”), among the Borrower, the Lenders, the Administrative Agent
and the other parties thereto;

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of January 14,
2014, between the Borrower and the Successor Company and attached as Exhibit A
hereto, the Borrower is merging with and into the Successor Company, with the
Successor Company as the surviving corporation (the “Merger”);

 

WHEREAS, subsection 7.3(a) of the Credit Agreement expressly permits the Merger,
subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to subsection 7.3(a)(i) of the Credit Agreement, in connection
with the Merger, the Successor Company is required to expressly assume all the
obligations of the Borrower under the Credit Agreement and the Loan Documents to
which the Borrower is a party;

 

WHEREAS, pursuant to subsection 7.3(a)(iv) of the Credit Agreement, in
connection with the Merger, each Subsidiary Guarantor is required to expressly
confirm all of its obligations under its Subsidiary Guarantee;

 

WHEREAS, pursuant to subsection 7.3(c) of the Credit Agreement, concurrently
with the Merger, the Successor Company will succeed to, and be substituted for,
and may exercise every right and power of, the Borrower under the Loan
Documents, and the Borrower shall thereupon be relieved of all obligations and
covenants under the Credit Agreement and the other Loan Documents; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to subsections 7.3(d) and 7.3(a)(vi)(y) of the Credit
Agreement, clauses (ii) and (iii) of subsection 7.3(a) do not apply to, and no
legal opinion need be delivered in connection with, the Merger;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Company hereby becomes a party to the Credit Agreement, the Guarantee
and Collateral Agreement and each other Security Document to which the Borrower
is a party and expressly assumes, confirms and agrees to perform and observe all
of the indebtedness, obligations (including, without limitation, all obligations
in respect of the Loans and the LC Facility), covenants, agreements, terms,
conditions, duties and liabilities of the “Borrower” thereunder and with respect
thereto and under or with respect to, any Term Loan Notes, any LC Facility
Letters of Credit and any of the other Loan Documents to which the Borrower is a
party in its capacity as “Borrower” as fully as if the Successor Company were
originally a signatory in the capacity of the “Borrower” thereto (it being
understood that the Successor Company is no longer an Immaterial Subsidiary). 
At all times after the effectiveness of such joinder, all references to the
“Borrower” in the Credit Agreement, any Term Loan Notes, any LC Facility Letter
of Credit or any of the other Loan Documents and any and all certificates and
other documents executed by the Borrower in connection therewith shall be deemed
to refer to the Successor Company, as more fully described in the Credit
Agreement.

 

3.                                      Representations and Warranties.  The
Successor Company represents and warrants to each of the Lenders that as of the
Effective Date:

 

a)                  the execution, delivery and performance by the Successor
Company of this Agreement, the Credit Agreement and each other Loan Document to
which it is a party are within the Successor Company’s organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and will not (i) violate any Requirement of Law or Contractual
Obligation of the Successor Company in any respect that would reasonably be
expected to have a Material Adverse Effect or (ii) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of the
Successor Company’s properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation;

 

2

--------------------------------------------------------------------------------


 

b)                  this Agreement, the Credit Agreement and each other Loan
Document to which it is a party constitutes a legal, valid and binding
obligation of the Successor Company, enforceable against the Successor Company
in accordance with its terms, except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); and

 

c)                   after giving effect to the Merger and this Agreement, to
the extent required to be Collateral pursuant to the terms of the Security
Documents and the Credit Agreement, the Collateral owned by the Successor
Company will (a) continue to constitute Collateral under the Security Documents
and (b) be subject to a Lien in favor of the Collateral Agent.

 

4.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

a)                  the Administrative Agent shall have received (i) a
counterpart of this Agreement executed by the Borrower, the Successor Company
and each of the other Loan Parties and (ii) a counterpart of the Assumption
Agreement to the Guarantee and Collateral Agreement, executed by the Successor
Company;

 

b)                  the Merger shall have occurred; and

 

c)                   the Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower to the effect that the Merger
complies with the applicable provisions described in subsection 7.3(a) of the
Credit Agreement.

 

5.                                      Amendment to Credit Agreement. 
Effective as of the Effective Date, the Credit Agreement is hereby deemed to be
amended to the extent, but only to the extent, necessary to effect the joinder
provided for hereby.  Except as expressly set forth herein, (i) this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent or the other Secured Parties under the Credit
Agreement or any other Loan Document and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document.

 

6.                                      Affirmation of Loan Documents.  Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan

 

3

--------------------------------------------------------------------------------


 

Document is hereby ratified and re-affirmed by the Successor Company in all
respects and shall continue in full force and effect, except as expressly
modified hereby.  Each of the other Loan Parties hereby consents to this
Agreement and reaffirms its obligations under the Loan Documents to which it is
party, including its Subsidiary Guarantee. Each other Loan Party hereby confirms
that each Loan Document to which it is a party and all of its Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, as
and to the extent provided therein, the payment and performance of all
“Obligations” under each of the Loan Documents to which is a party (in each case
as such terms are defined in the applicable Loan Document).  This Agreement
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
modified by this Agreement.

 

7.                                      Intercreditor Agreement.  The Successor
Company hereby acknowledges that it has received a copy of the Intercreditor
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Creditors, the Revolving Credit Agent, the
Revolving Creditors, any Additional Agent and any Additional Creditors (as each
such term is defined in the Intercreditor Agreement), and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in the Intercreditor Agreement. The Successor Company further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
the Intercreditor Agreement, except as expressly provided in Section 7.10 of the
Intercreditor Agreement.

 

8.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.                                      Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed

 

4

--------------------------------------------------------------------------------


 

counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Successor Company and the Administrative Agent.

 

10.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

11.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

13.                               WAIVERS OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY TERM LOAN NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[The Remainder of This Page is Left Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

[Signature Page — Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Brian J. Rolli

 

 

Name:

Brian J. Rolli

 

 

Title:

Vice President

 

[Term Loan Joinder]

 

--------------------------------------------------------------------------------


 

 

Consented and agreed (for purposes of Section 6 only):

 

 

 

 

 

CDRSVM HOLDING, LLC (formerly CDRSVM Holding, Inc.)

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

[Signature Page — Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

By: TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP By: MM MAIDS L.L.C., its general partner

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP

 

By: SMCS HOLDCO, INC., its general partner

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

President & Chief Financial Officer

 

[Signature Page — Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

By: SM CLEAN L.L.C., its general partner

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

Senior Vice President & Chief Financial Officer

 

[Signature Page — Credit Agreement Joinder]

 

--------------------------------------------------------------------------------


 

 

SMCS HOLDCO, INC.

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

President & Chief Financial Officer

 

 

 

 

 

 

 

SMCS HOLDCO II, INC.

 

 

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

President & Chief Financial Officer

 

[Signature Page — Credit Agreement Joinder]

 

--------------------------------------------------------------------------------